Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.149 Filed 11/13/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ARTHUR J. ROUSE, JOHN MOORE,
JASON A. SZYMANSKI, BRADLEY S. HUNT,
DANE ISCARO, KAHLIL MARKELL,
MILKO SARAN, JASON KEHOE,
ANDASHAWN WILLIAMS, RONALD HOWARD,
PRESTON WEAVER, MICHAEL LAVONWAY,
CHRISTIAN TOVAR, KEVIN CHUNKO,
BRIAN A. CHURNESKY, KEVIN J. SMITH,                         Civil Action No. 20-CV-12308
ALLEN CURETON, NICHOLAS TRACEY,
ANTHONY R. BROWNING, GEORGE M. MAIN,                        HON. BERNARD A. FRIEDMAN
WILLIAM GUNN, DONALD D. HELTON, JR.,
ROHIT DESHPANDE, BRANDON RUHL,
ANTONIO HALL, PAUL J. VIZZACERRO, II,
ANTHONY NORQUIST, TEN JOHN DOES,
TEN JANE DOES, and DEMARKO PLAIN,

        Plaintiffs,
vs.

DONALD J. TRUMP, GRETCHEN WHITMER,
HEIDI WASHINGTON, DAVID LEACH,
A. SHAVER, MS. STONE, LEE McROBERTS,
J. LAFAVE, J. MORRELL, and KATHLEEN MEYERS,

      Defendants.
_____________________________________________/

           OPINION AND ORDER DENYING PLAINTIFFS' MOTION FOR
       APPOINTMENT OF COUNSEL, DENYING PLAINTIFFS’ MOTION FOR A
       TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION,
      DENYING PLAINTIFFS’ MOTION FOR A WRIT OF MANDAMUS, DENYING
       PLAINTIFFS’ MOTION FOR A "POLICOM" HEARING, DISMISSING THE
       COMPLAINT AS TO PRESIDENT TRUMP, AND DISMISSING THE CLAIM
          TO THE EXTENT IT SEEKS MONEY DAMAGES UNDER RLUIPA

                This matter is presently before the Court on four motions filed by plaintiffs and

on the Court’s own review of the complaint. Plaintiffs are twenty-eight named individuals who

are incarcerated at the Parnall Correctional Facility (“Parnall”) in Jackson, Michigan, and

twenty additional individuals who are identified only as John Doe(s) and Jane Doe(s). The
Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.150 Filed 11/13/20 Page 2 of 9




defendants are President Donald J. Trump, Governor Gretchen Whitmer, and eight individuals

employed by the Michigan Department of Corrections.

               Plaintiffs allege that, since mid-March 2020, they have been denied their state and

federal rights to hold religious services at Parnall due to restrictions imposed in response to the

coronavirus (COVID-19) pandemic. Plaintiffs claim that there is no legitimate penological

interest in preventing them from exercising their sincerely held religious beliefs. To support this

claim, plaintiffs assert that there are fewer than ten prisoners in most religious groups, there

have been no outbreaks of COVID-19 at Parnall for months, other programs at Parnall have

resumed, and all but a few prisoners at Parnall carry COVID-19 antibodies. Plaintiffs also claim

that the restrictions on religious meetings cause them irreparable harm. They are suing the

defendants in their official and individual capacities for money damages and injunctive relief

(i.e., an injunction requiring defendants to permit the resumption of religious services with

COVID-19 safeguards).

               Plaintiffs have filed motions for appointment of counsel, a temporary restraining

order (“TRO”) and preliminary injunction, a writ of mandamus, and a “Policom” hearing. For

the reasons stated below, the Court shall deny these motions, dismiss the complaint as to

President Trump, and dismiss plaintiffs’ claim for money damages under the Religious Land Use

and Institutionalized Persons Act (“RLUIPA”).

I. Plaintiff’s Motions

       A. Motion for Appointment of Counsel

               Plaintiffs indicate that they seek the appointment of counsel due to their inability

to retain counsel, the complexity of the issues, their limited access to a law library, and their


                                                2
Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.151 Filed 11/13/20 Page 3 of 9




limited knowledge of the law. They also indicate that they seek class certification and that they

have alleged a First Amendment violation.

               Although the Court may appoint counsel for indigent civil litigants, see Lavado

v. Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993), there is no constitutional right to appointment

of counsel in a civil case. See Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003). “The

appointment of counsel in a civil proceeding . . . is justified only in exceptional circumstances,”

and when determining whether exceptional circumstances exist, “courts typically consider ‘the

type of case and the ability of the plaintiff to represent himself.’” Lanier, 332 F.3d at 1006

(quoting Archie v. Christian, 812 F.2d 250, 253 (5th Cir. 1987)).

               The issues in this case are not particularly complex, and plaintiffs have

demonstrated an ability to represent themselves thus far. Further, appointment of counsel at this

stage of the case would deprive the plaintiffs of an opportunity to participate in the Court’s Pro

Se Prisoner Early Mediation Program. The three lead plaintiffs (Rouse, Moore, and Syzmanski)

have expressed a willingness to participate in this program. Accordingly, the Court shall deny

plaintiffs’ motion for appointment of counsel at this time.

       B. Motion for a TRO and Preliminary Injunction

               In their motion for injunctive relief, plaintiffs allege that religious services at

Parnall have been suspended because of the COIVD-19 pandemic although many other

educational and vocational programs offered at Parnall have resumed. They argue that

injunctive relief should be granted because they are likely to succeed on the merits of their

claims, they will suffer irreparable injury without an injunction, an injunction would not cause

substantial harm to others, and the public interest will be served by the issuance of an injunction.


                                                 3
Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.152 Filed 11/13/20 Page 4 of 9




Plaintiffs seek an order directing the defendants to stop violating their constitutional right to

attend and participate in religious services.

               Under Fed. R. Civ. P. 65(a)(1), “[t]he court may issue a preliminary injunction

only on notice to the adverse party.” The Court may issue a TRO without notice to the adverse

party or the party’s attorney only if (1) specific facts in an affidavit or complaint clearly show

that the movant will experience immediate and irreparable injury, loss, or damages before the

adverse party can be heard, and (2) the movant’s attorney certifies any efforts he or she made

to give notice and the reasons why notice should not be required. See Fed. R. Civ. P. 65(b)(1).

               As this Court has stated,

               [i]n determining whether to issue a TRO or a preliminary
               injunction the Court must weigh the following factors: “(1)
               whether the movant has a strong likelihood of success on the
               merits; (2) whether the movant would suffer irreparable injury
               absent the injunction; (3) whether the injunction would cause
               substantial harm to others; and (4) whether the public interest
               would be served by the issuance of an injunction.” Hall v.
               Edgewood Partners Ins. Ctr., Inc., 878 F.3d 524, 527 (6th Cir.
               2017) (internal citations omitted). These “are factors to be
               balanced, not prerequisites that must be met,” and “[n]o single
               factor will be determinative as to the appropriateness of equitable
               relief.” Six Clinics Holding Corp., II v. Cafcomp Sys., Inc., 119
               F.3d 393, 400 (6th Cir. 1997) (citing Washington v. Reno, 35 F.3d
               1093, 1099 (6th Cir. 1994), and In re DeLorean Motor Co., 755
               F.2d 1223, 1229 (6th Cir. 1985)). However, “[w]hen a party seeks
               a preliminary injunction on the basis of a potential constitutional
               violation, ‘the likelihood of success on the merits often will be the
               determinative factor.’” Obama for Am. v. Husted, 697 F.3d 423,
               436 (6th Cir. 2012) (quoting Jones v. Caruso, 569 F.3d 258, 265
               (6th Cir. 2009)).

Adams & Boyle, P.C. v. Slatery, 455 F. Supp. 3d 619, 626 (M.D. Tenn.), aff'd as modified, 956

F.3d 913 (6th Cir. 2020), and modified, No. 3:15-CV-00705, 2020 WL 2026986 (M.D. Tenn.

Apr. 27, 2020). “[T]o establish a likelihood of success on the merits of a claim, a plaintiff must

                                                4
Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.153 Filed 11/13/20 Page 5 of 9




show more than a mere possibility of success.” Six Clinics, 119 F.3d at 402.

               At this stage of the case, plaintiffs have not demonstrated that they are likely to

succeed on the merits. As the Sixth Circuit has noted,

               in most circumstances, prison officials “should be accorded
               wide-ranging deference in the adoption and execution of policies
               and practices that in their judgment are needed to preserve internal
               order and discipline and to maintain institutional security.”
               Wolfish, 441 U.S. at 547, 99 S.Ct. 1861. “To ensure that courts
               afford appropriate deference to prison officials,” the Supreme
               Court has “determined that prison regulations alleged to infringe
               constitutional rights are judged under a ‘reasonableness' test less
               restrictive than that ordinarily applied to alleged infringements of
               fundamental constitutional rights.” O'Lone v. Estate of Shabazz,
               482 U.S. 342, 349, 107 S.Ct. 2400, 96 L.Ed.2d 282 (1987). In
               Turner v. Safley, the Supreme Court articulated the proper
               standard as follows: “when a prison regulation impinges on
               inmates' constitutional rights, the regulation is valid if it is
               reasonably related to legitimate penological interests.” Turner v.
               Safley, 482 U.S. 78, 89, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987).

Flagner v. Wilkinson, 241 F.3d 475, 481 (6th Cir. 2001). Even under RLUIPA, which “provides

greater protections than the First Amendment,” Fox v. Washington, 949 F.3d 270, 277 (6th Cir.

2020), a restriction on religious exercise will be upheld if defendants demonstrate that the

measure in question was adopted “in furtherance of a compelling governmental interest” and

that the measure was “the least restrictive means of furthering that compelling governmental

interest.” Id. at 282.

               In the present case, there is no doubt that the coronavirus pandemic has required

restrictive measures to be imposed in prisons just as in free society. Such measures may be even

more necessary in prisons, where social distancing is much more difficult and such things as

masks, soap, and hand sanitizer are less readily available. Whether the particular measures at

issue in this case were, or continue to be, reasonable and necessary (for the health and safety of

                                                5
Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.154 Filed 11/13/20 Page 6 of 9




prisoners and staff alike) remains to be seen. The Court cannot make this determination at this

early stage of the case, and certainly not without hearing from defendants as to their reasons for

restricting religious gatherings. Accordingly, the Court shall deny plaintiffs’ motion for a TRO

or a preliminary injunction without prejudice to plaintiffs’ right to seek such relief on a

developed record.

       C. Motion for a Writ of Mandamus

               In their motion for a writ of mandamus, plaintiffs argue that there is no

penological interest in banning all religious services at Parnall and that both the courts and the

President have the authority to compel officials at Parnall to reinstate religious services for

inmates.

               The Supreme Court has stated that a writ of mandamus

               will issue only in extraordinary circumstances. . . . [T]he party
               seeking issuance of the writ [must] have no other adequate means
               to attain the relief he desires, and . . . he [must] satisfy “the burden
               of showing that [his] right to issuance of the writ is ‘clear and
               indisputable.’” Moreover, it is important to remember that
               issuance of the writ is in large part a matter of discretion with the
               court to which the petition is addressed.

Kerr v. U. S. Dist. Court for N. Dist. of Calif., 426 U.S. 394, 403 (1976) (citations omitted).

               In the present case, plaintiffs have adequate remedies for attaining the desired

relief, namely, their claims under 42 U.S.C. § 1983 and RLUIPA. Further, as noted above, it

is not clear at this early stage of the case whether defendants’ prohibition against worship

services is unconstitutional and unreasonable. Plaintiffs have therefore not shown that their

right to the writ is “clear and indisputable.” Accordingly, the Court shall deny the motion for

a writ of mandamus.


                                                  6
Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.155 Filed 11/13/20 Page 7 of 9




       D. Motion for a “Policom” Hearing

               In this motion, plaintiffs seek a “Policom” hearing to establish a record for their

claims. They have not explained what a “Policom” hearing is, and this motion is not supported

by a brief that might shed light on the issue. This motion is denied.

II. The Complaint

               Pursuant to the Prison Litigation Reform Act of 1996, the Court must dismiss a

prisoner’s complaint to the extent it is frivolous or malicious, fails to state a claim for which

relief can be granted, or seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. Although a complaint “does not need detailed

factual allegations” to survive a motion to dismiss, the “[f]actual allegations must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (footnote and citations omitted). “[A] complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A complaint is frivolous if it lacks

an arguable basis in law or in fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989). The

Court may “dismiss those claims whose factual contentions are clearly baseless” or “based on

an indisputably meritless legal theory.” Id. at 327.

               Plaintiffs allege that they have asked President Trump for help with their request

for the resumption of religious services, and they contend that President Trump has the authority

to compel state officials to reinstate religious services at Parnall. These allegations do not state

a claim as to this defendant. Further, to the extent plaintiffs seek money damages from the


                                                 7
Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.156 Filed 11/13/20 Page 8 of 9




President pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), the President “is entitled to absolute immunity from damages liability

predicated on his official acts.” Nixon v. Fitzgerald, 457 U.S. 731, 749 (1982). The Court shall

therefore dismiss the complaint as to the President.

              Plaintiffs seek damages on a continuing basis until the restrictions at issue in this

case are lifted. RLUIPA does not permit an award of money damages against state prison

officials. See Sossamon v. Texas, 563 U.S. 277, 280-81 (2011); Haight v. Thompson, 763 F.3d

554, 558-59, 567-570 (6th Cir. 2014). The Court shall therefore dismiss the complaint to the

extent it seeks money damages under RLUIPA.

III. Conclusion

              For the reasons stated above,



              IT IS ORDERED that plaintiffs’ motion for appointment of counsel is denied.



              IT IS FURTHER ORDERED that plaintiffs’ motion for a TRO or a preliminary

injunction is denied.



              IT IS FURTHER ORDERED that plaintiffs’ motion for a writ of mandamus is

denied.



              IT IS FURTHER ORDERED that plaintiffs’ motion for a Policom hearing is

denied.


                                                8
Case 2:20-cv-12308-BAF-RSW ECF No. 9, PageID.157 Filed 11/13/20 Page 9 of 9




            IT IS FURTHER ORDERED that the complaint is dismissed as to defendant

Trump.



            IT IS FURTHER ORDERED that the complaint is dismissed to the extent it seeks

money damages under RLUIPA.




                                        s/Bernard A. Friedman
                                        Bernard A. Friedman
 Dated: November 13, 2020               Senior United States District Judge
        Detroit, Michigan




                                          9
